DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6A1-6A3, identified in at least paragraphs [0011 & 0056] as comparative examples,  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “wherein: the light-guiding portion is an adhesion portion” has clarity issues.  It is unclear if applicant is claiming the light-guiding portion consists of an adhesive or if applicant is renaming the light-guiding portion or if an adhering property is being assigned to the light-guiding portion.  The examiner assumes the first interpretation in light of the specification in which paragraph , wherein the adhesion portion consists of solidified adhesive”.
Claims 3-13 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Further regarding claim 3 “an optical case configured to have an adhesive escape portion that causes a portion of an adhesive, which is to serve as the adhesion portion, to escape” has clarity issues.  It is unclear how an escape portion, i.e. an empty space, causes excess adhesive to escape.  In light of the specification, see paragraph [0077] discussing assembly steps of the device seen in figure 9, for purposes of examination the examiner is interpreting the clause as “an optical case configured to have an adhesive escape portion thatan excess portion of an adhesivefrom the adhesion portioncan escape into.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Insofar as they are understood claims 1, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent 5,715,023, of record, in view of Hoppe US Patent Application Publication 2018/0031835, of record; as evidenced by Sirat et al. US Patent 5,953,137, Melman et al. US Patent 6,229,934, Border et al. US Patent Application Publication 2015/0309313, of record, Wikipedia 
Regarding claim 1 Hoppe ‘023 discloses a virtual image display device (e.g. figures 4-6) comprising: an image element configured to display an image (e.g. figure 4 combination of source 401, linear polarizer 403 & quarter wave retarder 405; or figure 5 combination of source 509, combiner 511, AR coating 513, optional linear polarizer 515 & quarter wave retarder 517); a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface (e.g. plano-convex singlet 411 or 501); a second lens disposed further toward the image element side than the first lens and including a concave surface (e.g. plano-concave singlet 407 or 501) bonded to the convex surface of the first lens (column 1 lines 5-9 “two plano singlets cemented together”); a half mirror (e.g. partial reflective coating 409 or 505) provided in a bonding portion for bonding together the convex surface and the concave surface (column 1 lines 5-9 “two plano singlets cemented together with a partially reflective coating interposed between the two singlets”); a transmission/reflection selection member (e.g. CLC device 413 or 507) provided at a light emitting side of the first lens and configured to selectively perform transmission or reflection of the light, depending on a polarization state of the light (column 2 lines 21-34 “CLC device is oriented to receive and reflect the light within the predetermined wavelength band which is of the particular rotary sense of polarization.  The CLC device reflects the incident light back towards … that portion of the light which is reflected by the coating changes its rotary sense of polarization, it now passes unheeded through the CLC device on the second pass” see figures 4-5); and a light-guiding portion keeping close contact between the image element and the second lens and configured to guide the image light (implicit given abstract “design of this system reduces the number of element to air” column 4 line 64-column 5 line 7, particularly “[t]he only surface to air interface in this system is that at the exit plane”), wherein: the light-guiding portion is an adhesion portion that has an optical transparency light-guiding portion (inherent given it is a necessary 
Hoppe ‘023 does not explicitly state that the adhesion portion consists of solidified adhesive.  
Hoppe ‘835 teaches a similar virtual image display device (e.g. figures 3 or 5) comprising: an image element configured to display an image (e.g. image source 109 & field flattener lens 900 or image source 509 & field flattener lens 800); a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface (e.g. plano-convex singlet 105 or 501); a second lens disposed further toward the image element side than the first lens and including a concave surface (e.g. plano-concave singlet 107 or 503) bonded to the convex surface of the first lens (implicit for doublets comprises 105 & 107 or 501 & 503); a half mirror provided in a bonding portion for bonding together the convex surface and the concave surface (e.g. partially reflective surface coating 113 or 505); a transmission/reflection selection member provided at a light emitting side of the first lens and configured to selectively perform transmission or reflection of the light, depending on a polarization state of the light (e.g. reflective polarization selective element 101 or 507); and a light-guiding portion keeping close contact between the image element and the second lens and configured to guide the image light (inter alia paragraph [0032] “polarizer 303 and retarder 307 are coupled directly to field flattener lens 900”), and further teaches the light-guiding portion can be index matching material (paragraph [0032] “via index matching material”) for the purpose of reducing reflection (paragraph [0032).  One skilled in the art would interpret index matching material to include adhesives, as evidenced by Sirat column 5 lines 38-47, Melman column 3 lines 25-33, Border paragraph [0402], Wikipedia page “Index-matching material” and/or Norland Optical Adhesive 61 product sheet, further one skilled in the art would solidify the adhesive to create a permanent connection.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 7 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 further discloses wherein the image element (e.g. figure 5 combination of 509, 511, 513, 515 & 517) includes a deflecting member (e.g. 511) configured to deflect a light emission direction in accordance with an inclination angle of a principal ray (see figure 5).
Regarding claim 8 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 and Hoppe ‘835 do not disclose or teach wherein a refractive index of the light-guiding portion (e.g. “index matching material”) is greater than or equal to 1.3.  However the disclosed “index matching material” would suggest to one skilled in the art an index ≥ 1.3 as evidenced by Wikipedia and Norland for the purpose of reducing reflection that would occur if air was in the interface.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by the combination of Hoppe ‘023 and Hoppe ‘835 to have a refractive index of the light-guiding portion is greater than or equal to 1.3 since Hoppe’s light-guiding portion uses “index matching material” which would suggest to one skilled in the art an index ≥ 1.3 as evidenced by Wikipedia and Norland Products for the purpose of reducing reflection that would occur if air was in the interface.
Regarding claim 9 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 further discloses wherein the convex surface of the first lens and the concave surface of the second lens are spherical surfaces (column 6 lines 6-12 “the shape of the interface between singlets 107 and 109 may be spherical”).
KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  In this case one would be motivated to use a smaller display for the purpose of reducing size and weight.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the display area the virtual image display device as disclosed by combination of Hoppe ‘023 and Hoppe ‘835 to be smaller than an optical surface of the second lens for the purpose of reducing size and weight.
Regarding claim 12 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 further discloses wherein keeping close contact means that no air layer, which would impact the guiding of the image light, is formed between the light-guiding portion and the image element (column 4 line 64-column 5 line 7, particularly “[t]he only surface to air interface in this system is that at the exit plane”).
Regarding claim 13 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 further discloses wherein the light-guiding portion (as set forth above) is directly connected to an incident side polarization conversion member (e.g. quarter wave retarder 405 or 517) of the image element (see figures 4-5).


Regarding claim 3 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 further discloses it is further comprising an optical case (e.g. figure 6 shows a case).
Hoppe ‘023 and Hoppe ‘835 do not disclose or teach the optical case configured to have an adhesive escape portion that an excess portion of an adhesive from the adhesion portion can escape into.
Applicant indicates, see paragraphs [0075-77] of the instant application, that the purpose of said escape portion is to allow excess material to have a place go during the alignment of elements, solving the problem of excess adhesive causing misalignment.
Hodges et al. teaches an optical device (title) including a case (e.g. figures 14-15 & 22 socket 86) and uses an adhesive having a desired refractive index (paragraph [0070]) and further teaches (paragraph [0063 & 0068]) a path or channel (i.e. an escape portion) is provided for excess adhesive in the socket for the purpose of prevent misalignment of the optical elements being joined together (paragraph [0063]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the case of the virtual image display device as disclosed by the combination of Hoppe ‘023 and Hoppe ‘835 to have an adhesive escape portion that an excess portion of an adhesive from the adhesion portion can escape into as taught by Hodges for the purpose of prevent misalignment of the optical elements being joined together thereby addressing a problem faced by the inventor. 

Applicant indicates, see paragraph [0077] of the instant application, that the positioning portion is used during the alignment of elements, implying that the positioning portion addresses the alignment of optical elements to be adhered together, i.e. solving an alignment problem.
Hodges further teaches an image element positioning portion (e.g. alignment section 90 of alignment socket 86) for the purpose of aligning the elements to be adhered together.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by the combination of Hoppe ‘023 and Hoppe ‘835 to have an image element positioning portion configured to position optical elements to be adhered together as taught by Hodges for the purpose of aligning the elements to be adhered together thereby addressing a problem faced by the inventor.

Insofar as they are understood claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent 5,715,023, of record, in view of Hoppe US Patent Application Publication 2018/0031835, of record, and in further view of Carollo et al. US Patent Application Publication 2016/0116748, of record.  
Regarding claim 4 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 and Hoppe ‘835 do not disclose or teach it is further comprising a shielding portion additionally provided along a periphery of the light-guiding portion.  Carollo teaches a similar display with a pancake optical system (paragraph [0035] see figures 5B, 6B & 9A-B) including a doublet (see figures 9A-B) and an image element configured to display 
Regarding claim 11 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 10, as set forth above.  Hoppe ‘023 and Hoppe ‘835 do not disclose or teach wherein the image element is a micro display having an image display area including one side having a length of less than or equal to 2.5 inches.  Carollo further teaches the image element (e.g. microdisplay 106b) is a micro display having an image display area including one side having a length of less than or equal to 2.5 inches (paragraph [0035] “106b can measure in a range from about 0.5 inches to 1.5 inches on the diagonal dimension”) for the purpose of avoiding the limitations of a larger conventional display including size, configuration and weight distribution (paragraph [0003]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the image element in the virtual image display device as disclosed by the combination of Hoppe ‘023 and Hoppe ‘835 to be a micro display having an image display area including one side having a length of less than or equal to 2.5 inches as further taught by Carollo for the purpose of avoiding the limitations of a larger conventional display including size, configuration and weight distribution.  

Insofar as it is understood claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US Patent 5,715,023, of record, in view of Hoppe US Patent Application Publication 
Regarding claim 6 the combination of Hoppe ‘023 and Hoppe ‘835 discloses the virtual image display device according to claim 1, as set forth above.  Hoppe ‘023 and Hoppe ‘835 do not disclose or teach wherein the second lens includes an embedding portion configured to embed the image element.
Border teaches a similar display system (inter alia abstract e.g. figure 132, 134-135a & 138-139) with a folded optical path, an image element configured to display an image (e.g. figure 132 image source 13260); a first lens disposed in an extracting position of image light and including, at the image element side thereof, a convex surface (e.g. power lens 13240); a second optically powered element (e.g. solid prism 13250 & paragraph [0559]) disposed further toward the image element side than the first lens and including a concave surface (e.g. output surfaces 13252) facing the convex surface of the first lens (see figure 132); and further teaches the second optically powered element includes an embedding portion (e.g. input surface 13252) configured to embed the image element (see figure 132) for the purpose of distributing the optical powered required so that the first lens can be thinner, thereby reducing the overall size (paragraph [0559]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the virtual image display device as disclosed by the combination of Hoppe ‘023 and Hoppe ‘835 to have the second lens includes an embedding portion configured to embed the image element as taught by Border for the purpose of distributing the optical powered required so that the first lens can be thinner, thereby reducing the overall size.

Response to Arguments
Applicant’s arguments, see remarks, filed September 8, 2021, with respect to claim rejections under §112 and for obviousness-type double patenting have been fully considered and are persuasive.  The claim rejections under §112 and for obviousness-type double patenting have been withdrawn. 

Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.  
Regarding applicant’s arguments centered on the combination of Hoppe ‘023 and Hoppe ‘835 failing to disclose or teach the image element in direct contact with the adhesive between the image element and the second lens, the examiner is unpersuaded.  Particularly, Hoppe ‘023 figures 4 & 5 disclose the image element in directly adjacent with the second lens.  In optics it is well known to use index matching material layer between adjacent elements for the purpose of reducing reflection losses (Fresnel reflections), as set forth above.  Said index matching material layer is the claimed light-guiding portion, as set forth above.  In order for said index matching material layer to have the benefit of reducing reflection losses it is necessary for the elements optically interfaced by the index matching material to be in direct contact.  Thus, to reduce reflection losses at the interface of the image element and the second lens disclosed by Hoppe ‘023 it is necessary for the elements optically interfaced by the index matching material layer (i.e. an adhesive portion, i.e. light-guiding portion) to be in direct contact with said index matching material layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George G. King/Primary Examiner, Art Unit 2872                                                                September 18, 2021